      Case 6:14-cr-06183-EAW-JWF Document 63 Filed 06/29/20 Page 1 of 3




UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK


UNITED STATES OF AMERICA,

             v.                                      ORDER

EDWIN T. MURRAY, JR.,                                 6:14-CR-06183 EAW

                    Defendant.


      On May 7, 2020, defendant Edwin T. Murray, Jr. (“Defendant”) filed a motion for

compassionate release pursuant to 18 U.S.C. § 3582(c)(1)(A). (Dkt. 55). The Government

filed a response opposing the motion on May 21, 2020 (Dkt. 57), and the United States

Probation Office also submitted a memorandum to the Court on May 21, 2020, in

connection with Defendant’s motion (Dkt. 58). On June 2, 2020, the Court entered a

Decision and Order (“June 2 Decision”) denying Defendant’s motion. (Dkt. 59).

      On June 3, 2020, a day after the Court issued the Decision and Order denying

Defendant’s motion, the Court received a further submission from Defendant replying to

the Government’s arguments. (Dkt. 60). On June 8, 2020, this Court issued an Order

indicating that Defendant’s reply did not change the Court’s June 2 Decision. (Dkt. 61).

      On June 19, 2020, Defendant made a further submission to the Court entitled

“Assistance in Home Placement.” (Dkt. 62). In that filing, Defendant appears to be asking

the Court’s assistance with respect to his placement into home confinement and a

residential re-entry center by the Bureau of Prisons (“BOP”). The Court does not have the

authority to grant Defendant’s request for relief. See United States v. Casado, No. 19-CR-


                                          -1-
      Case 6:14-cr-06183-EAW-JWF Document 63 Filed 06/29/20 Page 2 of 3




6156-FPG, 2020 WL 3410455, at *1 (W.D.N.Y. June 22, 2020) (“[T]his Court lacks the

authority under the Second Chance Act to order Defendant’s transfer to home confinement

or a halfway house for the duration of his sentence.”); United States v. Accardi, No. 11 CR

12 RMB, 2013 WL 1903559, at *1 (S.D.N.Y. May 7, 2013) (“Transfer of an inmate to a

Residential Reentry Center . . . prior to release may be governed by the Second Chance Act

of 2007 but ‘the BOP retains discretion under the Second Chance Act to decide whether

and when an inmate should be placed at an RRC.’” (quoting Pasonick v. Strada, No. 12 cv

6204(SLT), 2013 WL 431332, *2 (E.D.N.Y. Feb. 4, 2013))); see also United States v.

Moore-Brown, No. 3:17-CR-129, 2020 WL 2306855, at *1, *5 (M.D. Pa. May 8, 2020)

(“The determination of which inmates qualify for home confinement under the CARES

Act is with the [Bureau of Prisons] Director.”); United States v. Sawicz, __ F. Supp. 3d __,

No. 08-CR-287 (ARR), 2020 WL 1815851, at *1 (E.D.N.Y. Apr. 10, 2020) (explaining

that the CARES Act expanded the maximum amount of time that the BOP Director may

designate for a prisoner to spend in home confinement so long as the Attorney General

makes certain findings concerning emergency conditions, which Attorney General Barr

made in a memorandum dated April 3, 2020); Jones v. Woods, No. 2:19-CV-61-WHA,

2019 WL 2754731, at *4 (M.D. Ala. June 4, 2019), report and recommendation adopted,

No. 2:19-CV-61-WHA, 2019 WL 2754488 (M.D. Ala. July 1, 2019) (“The court also notes

that the BOP’s placement determinations, including those regarding home confinement,

are expressly insulated from judicial review.” (citing Reeb v. Thomas, 636 F.2d 1224, 1227

(9th Cir. 2011))); Deffenbaugh v. Sullivan, No. 5:19-HC-2049-FL, 2019 WL 1779573, at

*1 (E.D.N.C. Apr. 23, 2019) (pursuant to the First Step Act, “discretion to release a prisoner

                                            -2-
      Case 6:14-cr-06183-EAW-JWF Document 63 Filed 06/29/20 Page 3 of 3




to home confinement lies solely with the Attorney General”). Moreover, the law is well-

settled that a 28 U.S.C. § 2241 petition for writ of habeas corpus is the proper vehicle for

a prisoner to challenge the manner, location or execution of his sentence, and Defendant

would have to pursue any such petition in the jurisdiction where he is housed—which is

not this District. See generally Rumsfeld v. Padilla, 542 U.S. 426, 443 (2004); Chambers

v. United States, 106 F.3d 472, 474 (2d Cir. 1997); see also Martinez-Brooks v. Easter, No.

3:20-CV-00569 (MPS), 2020 WL 2813072, at *3 (D. Conn. May 29, 2020) (granting

§ 2241 petition and ordering medically vulnerable inmates approved for community

placement at a residential re-entry center either be released to home confinement or that

the warden demonstrate that it would be unsafe to do so).

         Accordingly, Defendant’s request that the Court become involved in the BOP’s

determination as to his placement in home confinement and a residential re-entry center

(Dkt. 62) is denied.

         SO ORDERED.



                                                 ________________________________
                                                 ELIZABETH A. WOLFORD
                                                 United States District Judge
Dated:         June 29, 2020
               Rochester, New York




                                           -3-
